Case 3:20-cv-00216-RLY-MPB Document 1 Filed 09/15/20 Page 1 of 4 PageID #: 1




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                          EVANSVILLE DIVISION


LORI JOHNSON and                     )
GLEN JOHNSON,                        )
     Plaintiffs,                     )
                                     )
v.                                   ) No. 3:20-cv-216
                                     )
WOODFIELD HOA, INC.,                 )
    Defendant.                       )

                      COMPLAINT FOR BODILY INJURY
                       AND DEMAND FOR JURY TRIAL

      Come now the Plaintiffs, Lori Johnson and Glen Johnson, by counsel,

Robert W. Rock of Gerling Law Offices, P.C., for their cause of action against

the Defendant, Woodfield HOA, Inc., and state as follows:

                      Overview of Case and Controversy

      1. This cause of action is a claim of common law negligence that arises

from a premises liability accident that occurred on or about May 6, 2019, in

Warrick County, Indiana.

                            Jurisdiction and Venue

      2. Jurisdiction is appropriate in this Court, pursuant to Title 28

U.S.C.A. § 1332 (West), because the matter in controversy exceeds the sum of

$75,000.00 and is between citizens of different States.

      3. Venue is proper in this Court, pursuant to 28 U.S.C.A. § 1391 (West),

because a substantial part of the events or omissions giving rise to the claim

occurred in the Southern District of Indiana and Defendant, Woodfield HOA,
Case 3:20-cv-00216-RLY-MPB Document 1 Filed 09/15/20 Page 2 of 4 PageID #: 2




Inc.’s, principal office is located at 1102 Lakefield Drive, Newburgh, Warrick

County, Indiana.

                                      Parties

      4. Plaintiffs are residents of Glenview, Cook County, Illinois.

      5. Defendant, Woodfield HOA, Inc., is a domestic non-profit corporation

incorporated in the State of Indiana with its principal office located at 1102

Lakefield Drive, Newburgh, Warrick County, Indiana.

                               General Allegations

      6. On or about May 6, 2019, the Plaintiff, Lori Johnson, was a guest of

residents who live in the Woodfield Subdivision which common areas are under

the exclusive control of the Defendant, Woodfield HOA, Inc.

      7. On the same day set forth above, the Plaintiff was walking around the

subdivision lake and was a pedestrian on the subdivision lake.

      8. The Defendant’s board was aware and on notice that there was a

safety problem with the lake overflowing onto the sidewalk causing an unsafe

condition for pedestrians on the sidewalk.

      9. The Defendant had a duty to exercise reasonable care in maintaining

its premises for its residents and the guests of its residents.

      10. The defective condition of the walkway posed an unreasonable risk

of harm to the Defendant’s residents and guests.

      11. While the Plaintiff, Lori Johnson, was walking around the

subdivision lake on the walkway, she slipped and fell on a slippery area of dirt




                                         2
Case 3:20-cv-00216-RLY-MPB Document 1 Filed 09/15/20 Page 3 of 4 PageID #: 3




which had accumulated on the sidewalk due to overflow from the lake resulting

in severe personal injuries.

      12. The Defendant had notice of the defective condition of the lake

walkway but failed to exercise ordinary and reasonable care or warn the public

and/or its guests of its defective condition.

      13. As a direct and proximate result of the Defendant’s negligence to

properly maintain its premises for the benefit of the general pubic and its

guests, the Plaintiff, Lori Johnson, sustained physical injuries, has incurred

and will incur medical expenses for the reasonable and necessary treatment of

her injuries, has incurred and will incur pain and suffering by reason of her

injuries, and has incurred and will incur other damages.

      14. As a further direct and proximate result of Defendant’s negligence,

the Plaintiff, Glen Johnson, has lost the services, society, and consortium of

his wife, Lori Johnson.

      WHEREFORE, the Plaintiffs, Lori Johnson and Glen Johnson,

respectfully pray for judgement against the Defendant, in an amount sufficient

to compensate the Plaintiffs for their injuries and damages, for costs of this

action, and for all other just and proper relief in the premises.




                                         3
Case 3:20-cv-00216-RLY-MPB Document 1 Filed 09/15/20 Page 4 of 4 PageID #: 4




     PLAINTIFFS RESPECTFULLY REQUEST TRIAL BY JURY ON ALL
ISSUES.
                              GERLING LAW OFFICES
                              PROFESSIONAL CORPORATION


                               By/s/ Robert W. Rock
                                  Robert W. Rock # 14060-48
                                  519 Main Street
                                  P.O. Box 3203
                                  Evansville, IN 47731
                                  ATTORNEY FOR PLAINTIFFS




                                     4
